Citation Nr: 9904863	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.

3. Entitlement to service connection for a right knee 
disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	To be clarified


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This appeal stems from a September 1997 rating decision by 
the Nashville, Tennessee regional office.  During the course 
of the appeal, the veteran moved and his claims folder with 
this appeal was transferred to the Des Moines, Iowa regional 
office (RO).


REMAND

In January 1992, the VA recognized the American Legion as the 
veteran's authorized representative.  In September 1998, the 
veteran appointed Ruth M. Carter, Attorney-at-Law, to 
represent him for all claims pending before the Board.  In 
January 1999, the law office of Ruth M. Carter informed the 
VA that she no longer represented the veteran.  This was 
confirmed by the veteran in a letter dated and received in 
February 1999.  The record is not clear as to whether the 
veteran currently desires representation in the current 
appeal, and if so, by whom. 

Further, in a VA Form 9 received in May 1998, the veteran 
requested a hearing before a Member of the Board at a local 
RO.  Video conference hearings with a Member of the Board 
scheduled in October 1998 and December 1998, and February 
1999, were canceled to extend the veteran additional time to 
acquire evidence relevant to his appeal.  The veteran has not 
waived his right to an in-person hearing at the local RO with 
a traveling Member of the Board.  Indeed, in correspondence 
dated February 1, 1999, the veteran expressed his 
"preference for a personal hearing in Des Moines before a 
traveling member of the Board of Veterans' Appeals."  The 
veteran must be afforded this opportunity.

In view of the foregoing, and to afford the veteran every due 
process consideration, the case is hereby Remanded to the RO 
for the following action.

1. The RO should contact the veteran and 
request whether he currently desires 
authorized representation in this appeal, 
and if so, by whom.  Any additional 
appointment request documentation 
necessary should be acknowledged and 
placed in the veteran's claims folder.

2. The RO should schedule the veteran for an 
in-person hearing at the local RO before 
a traveling Member of the Board, unless 
otherwise indicated by the veteran.


Thereafter, the case should be returned to the Board for 
appropriate appellate action.  No action of the veteran is 
required unless he receives further notice.  By this remand, 
the Board intimates no opinion as to the outcome warranted 
for this appeal.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


